FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL ANTONIO SIGUENZA-                         No. 07-74559
AREVALO, a.k.a. Rafael Siguenza,
                                                 Agency No. A078-465-815
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Rafael Antonio Siguenza-Arevalo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny the petition for

review.

      Even if Siguenza-Arevalo established he suffered persecution on account of

a protected ground, substantial evidence supports the agency’s determination that

the government successfully rebutted his well-founded fear of future persecution

with evidence of changed country conditions. See Sowe v. Mukasey, 538 F.3d

1281, 1286 (9th Cir. 2008). Accordingly, his asylum claim fails.

      Because Siguenza-Arevalo failed to establish eligibility for asylum, he

necessarily failed to demonstrate eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Siguenza-Arevalo failed to demonstrate that it is more likely than not that he will

be tortured if removed to El Salvador. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      Finally, Siguenza-Arevalo’s claim that the BIA erred because its decision

was cursory fails because the BIA cited to Matter of Burbano, 20 I. & N. Dec. 872

(BIA 1994), adopting the IJ’s decision as its own. See Abebe v. Gonzales, 432


                                          2                                     07-74559
F.3d 1037, 1040 (9th Cir. 2005) (en banc) (stating that a Burbano affirmance

signifies that the BIA has conducted an independent review of the record and has

determined that its conclusions are the same as those articulated by the IJ).

      PETITION FOR REVIEW DENIED.




                                           3                                    07-74559